DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2017/0225872 to Collie )hereafter Collie ‘872).
Regarding claim 1, Collie ‘872 discloses a pouch (10) for holding ice (paragraph [0030]), the pouch comprising: a flexible and water-resistant casing material surrounding an interior compartment (paragraph [0038]) with a user-adjustable interior volume (paragraph [0026]).  Collie ‘872discloses the carrying capacity of the pouch is up to about 65 pounds (paragraph [0030]; claim 15), which meets the structure implied by the functional recitation “capable of holding 10-25 lbs. of loose ice”.  Collie ‘872 discloses a resealable opening (30) at one end of the casing having a width that is wider than a widest part of the casing (Figs. 1 and 2).  Collie ‘872 discloses a fastener (40) is attached to the top end (14) of the body portion (12) for closing the opening (30) of the interior storage space (28), provides for a substantially waterproof interior storage space (28) allowing ice to be employed as a cooling medium (paragraph [0042]), which meets the structure implied by the functional recitation “and a waterproof closure that seals the resealable opening to retains the contents in the interior volume in solid or liquid phase”.  Collie ‘872 discloses a user adjusts the interior volume is adjustable by rolling or folding the casing in a closing area proximate to the opening to adjust the interior volume to have a capacity that is a maximum capacity or a smaller capacity (paragraph [0026]).
Regarding claim 2, to the degree the claim sets forth the metes and bounds of the language “funnel shaped”, the resealable opening (30) at one end of the casing having a width that is wider than a widest part of the casing in Figs. 1 and 2 of Collie ‘872 meets the recitation “wherein the resealable opening is funnel shaped.”
Regarding claim 3, Collie ‘872 discloses the water-resistant casing material is of a waterproof material (paragraph [0038]).
Regarding claim 4, Collie ‘872 discloses an interior liner (18) and an exterior shell (20) of the pouch can be made of nylon and/or Polyester with a thermoplastic polyurethan [sic] (TPU) film for welding (paragraph [0038]), which meets the structure implied by the product-by-process recitation “wherein the water-resistant casing material is made by using a water-resistant or water-repellant application.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2019/0200737 to Heward et al. and U.S. Patent No. 8,220,664 to Teetzel et al.
Regarding claim 1, Heard et al. discloses the claimed invention, especially the interior volume capable of holding a commercial bag of ice; “e.g., a 5 lbs. bag of ice, etc.” (paragraph [0016]).  However, it is uncertain if the interior volume of the Heward et al. pouch is capable of holding a commercial bag of ice that is 10-25 lbs.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the interior volume capable of holding a commercial bag of ice that is 10-25 lbs. in the Heward et al. pouch, since such a modification would have involved a mere change in the size of a component; in this case, the component being the interior volume of the Heward et al. pouch.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Furthermore, Heward et al. discloses the claimed invention, especially a resealable opening (102) at one end of the casing, wherein the opening is a wide-mouth opening (paragraph [0016]).  However, Heward et al. does not disclose the resealable opening having a width that is wider than a widest part of the casing.  Teetzel et al. shows that it is known in the art to provide a resealable opening having a width that is wider than a widest part of an analogous casing Fig. 1.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the resealable opening with a width that is wider than a widest part of the casing in the Heward et al. pouch, as in Teetzel et al., since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  
Regarding claim 2, Teetzel et al. depicts the resealable opening widening at the opening (Fig. 1).  Therefore, making the resealable opening with a width that is wider than a widest part of the casing in the Heward et al. pouch, as in Teetzel et al. and discussed above, meets the recitation “wherein the resealable opening is funnel shaped.”
Regarding claim 3, Heward et al. discloses any suitable composite or compound that can be folded and maintain a substantially leak-proof seal for the pouch (paragraph [0016]), which meets the recitation “the water-resistant casing material is at least one of a waterproof material, liquid proof material, liquid repellent coating or laminating.”
Regarding claim 4, Heward et al. discloses any suitable composite or compound that can be folded and maintain a substantially leak-proof seal for the pouch (paragraph [0016]), which meets the structure implied by the product-by-process recitation “wherein the water-resistant casing material is made by using a water-resistant or water-repellant application.”

Claims 5, 9, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2019/0200737 to Heward et al., U.S. Patent No. 8,220,664 to Teetzel et al., and U.S. Patent No. 6,675,606 to Jones et al.
Regarding claim 5, Heard et al. discloses the claimed invention, especially the interior capable of holding a commercial bag of ice; “e.g., a 5 lbs. bag of ice, etc.” (paragraph [0016]).  However, it is uncertain if the interior of the Heward et al. pouch is capable of holding a commercial bag of ice that is 10-25 lbs.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the interior capable of holding a commercial bag of ice that is 10-25 lbs. in the Heward et al. pouch, since such a modification would have involved a mere change in the size of a component; in this case, the component being the interior of the Heward et al. pouch.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Furthermore, Heward et al. discloses the claimed invention, especially an opening (102), wherein the opening is a wide-mouth opening (paragraph [0016]).  However, Heward et al. does not disclose the opening being the widest part of the pouch.  Teetzel et al. shows that it is known in the art to provide an opening that is widest part of an analogous pouch Fig. 1.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the opening the widest part in the Heward et al. pouch, as in Teetzel et al., since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Moreover, Heward et al. discloses he claimed invention, except for an absorbent layer outside the water resistant layer.  Jones et al. teaches that it is known in the art to provide an absorbent layer outside a water resistant layer in an analogous pouch (column 4, lines 21-47).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an absorbent layer outside the water resistant layer in the Heward et al. pouch, as in Jones et al., in order to prevent wetting by moisture condensed on the pouch.
Regarding claim 9, Heward et al. and Jones et al. disclose the claimed invention, as discussed above, especially an absorbent layer outside the water-resistant layer.  However, Heward et al. does not disclose a temperature regulating layer between the water-resistant layer and the absorbent layer.  Jones et al. teaches that it is known in the art to provide a reflective coating on a water-resistant layer of an analogous pouch (column 4, lines 1-20), which implies the “reflective coating” is on the exterior of the water-resistant layer, and meets the structure implied by the functional recitation “temperature regulating layer”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a reflective coating between the water-resistant layer and the absorbent layer in the modified Heward et al. pouch, as in Jones et al., in order to render the pouch water-tight, and sufficiently flexible, strong, and durable to contain drinking water and/or ice, which meets the structure implied by the functional recitation “for controlling the rate at which the temperature difference between the interior and absorbent layer permeates the ice pouch.”
Regarding claim 10, Heward et al. discloses the claimed invention, except for the pouch being integral with or affixed to a bag or cooler.  Jones et al. teaches that it is known in the art to provide an analogous pouch that is integral with or affixed to a cooler of any type (which encompasses the claimed “bag”).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the pouch of Heward et al. integral with or affixed to a bag or cooler, as in Jones et al., in order to provide a means for maintaining a reduced temperature.
Regarding claim 12, Heward et al. discloses the waterproof closure comprises a roll-top closure configured to be rolled multiple times and fastened using at least one of buttons, magnets or snaps (paragraph [0017]).
Regarding claim 13, making the pouch of Heward et al. integral with or affixed to a bag or cooler, as in Jones et al. and discussed above, meets the recitation “ kit containing the ice pouch of claim 5 and a cooler or a bag for holding food or drinks.”
Regarding claim 14, Heward et al. and Jones et al. disclose the claimed invention, as discussed above. Jones et al. especially discloses the absorbent layer being a towel or similar fabric (column 4, lines 21-47). However, it is uncertain if the fabric material is nylon, nylon blend, cotton, or microfiber. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use nylon, nylon blend, cotton, or microfiber for the absorbent layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 15, Heward et al. discloses the claimed invention, especially filling the pouch with ice, folding (which encompasses rolling) closed an area of the pouch to adjust the interior volume of the pouch to the amount of ice in the pouch, and sealing a waterproof closure on the pouch.  Heward et al. discloses filling the pouch with a commercial bag of ice, which may be “a 5 lbs., etc.” (paragraph [0016]).  However, it is uncertain if the commercial bag of ice includes a 10-25 lb. bag of ice.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to fill the Heward et al. pouch with a commercial bag of ice that is 10-25 lbs., since such a modification would have involved a mere change in the size of a component; in this case, the component being the amount of ice being disposed in the Heward et al. pouch.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Furthermore, Heward et al. discloses the claimed invention, except for placing the pouch in a cooler.  Jones et al. teaches that it is known in the art to place an analogous pouch in a cooler.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place the pouch of Heward et al. in a cooler, as in Jones et al., in order to maintain the contents of the cooler at a reduced temperature.
Regarding claim 16, Heward et al. discloses the step of snapping ends of the rolled area to snaps (quick release clip-on buckles 106,108) on the pouch so that the rolled area stays rolled and lays flat (Fig. 6).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2019/0200737 to Heward et al., U.S. Patent No. 8,220,664 to Teetzel et al., and U.S. Patent No. 6,675,606 to Jones et al. as applied to claims 5 and 15 above, and further in view of U.S. Patent No. 5,941,640 to Thatcher.
Regarding claim 6, Heward et al., Teetzel, and Jones et al. disclose the claimed invention, except for at two channels are defined by nonadjacent areas within the pouch coupled together.  Thatcher teaches that it is known in the art to define two channels coupling together nonadjacent areas within an analogous pouch.  It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to define two channels by coupling together nonadjacent areas within the Heward et al. pouch, as in Thatcher, in order to prevent excess lateral movement within the pouch when it is filled.
Regarding claim 11, Thatcher teaches that it is known in the art to define the two channels by coupling together nonadjacent areas with seams or welding (column 3, lines 23-27).  Therefore, defining the two channels by coupling together nonadjacent areas in Heward et al., as in Thatcher and discussed above, meets the recitation “where in the coupling is formed by sewing, seams, stitching or welding.”

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2019/0200737 to Heward et al., U.S. Patent No. 8,220,664 to Teetzel et al., and U.S. Patent No. 6,675,606 to Jones et al. as applied to claim 5 above, and further in view of Patent Application Publication No. 2014/0254956 to Buell III.
Regarding claim 18, Heward et al. discloses the claimed invention, except for the water closure being a zipper.  Buell III teaches that it is known in the art to provide a waterproof closure with a zipper in an analogous pouch.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a zipper with the waterproof closure in the Heward et al. pouch, as in Buell III, in order to retain a high degree of waterproof integrity. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2019/0200737 to Heward et al., U.S. Patent No. 8,220,664 to Teetzel et al., and U.S. Patent No. 6,675,606 to Jones et al. as applied to claim 15 above, and further in view of Patent Application Publication No. 2011/0108575 to Alder et al.
Regarding claim 16, Heward et al., Teetzel, and Jones et al. disclose the claimed invention, except for the step of filling including dispersing ice into at least two channels in the pouch.  Alder et al. teaches that it is known in the art to disperse ice into two channels (25; Fig. 2; paragraph [0045]) in an analogous pouch.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to disperse ice into two channels in the Heward et al. pouch, as in Alder et al., in order to control the shape of the filled pouch.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 9-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734